Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a first antenna array comprising M first antenna subset array units, M being a natural number, a first antenna subset array unit, of the M first antenna subset array units. corresponding to a subset of the first antenna array; a second antenna subset array unit, of the R x M second antenna subset array units, corresponding to a subset of the second antenna array; wherein a number of first antenna elements included in the first antenna array is egual to a number of second antenna elements included in the second antenna array”. These features reflect the application’s invention and are not taught by the pertinent prior arts Wintermantel (US 8436763) and Bertin (US 20140009347). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Wintermantel and Bertin to include features of amended claim 1.
Dependent claims 2-14 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 15, prior art of record or most closely prior art fails to disclose, “the first antenna array comprises M first antenna subset array units, M being a natural number, a first antenna subset array unit, of the M first antenna subset array units, corresponding to a subset of the first antenna array, the second antenna array comprises R x M second antenna subset array units, R being a natural number greater than or equal to 2, a second antenna subset array unit, of the R x M second antenna subset array units, corresponding to a subset of the second antenna array, a number of first antenna elements included in the first antenna array is equal to a number of second antenna elements included in the second antenna array”. These features reflect the 
Dependent claims 16-19 are considered to be allowable by virtue of their dependencies on claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845